PER CURIAM.
We affirm on all issues, finding no reversible error. As to the fourth issue, appellant failed to show that the trial court erred in applying the settlement from Health Images, Inc. as a set-off against Dr. Balsys’ liability. The record does not demonstrate that Health Images, Inc.’s liability was other than derivative and, therefore, was not separate from that of Dr. Balsys. Compare, Fabre v. Marin, 623 So.2d 1182 (Fla.1993); Wells v. Tallahassee Memorial Regional Medical Ctr., 20 Fla.L.Weekly S278, — So.2d-[1995 WL 355306] (Fla. June 15, 1995). Thus, we affirm, based on the fundamental principle that a judgment of the lower court is pre*615sumed correct until reversible error has been demonstrated by the party seeking reversal. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
BOOTH, JOANOS and VAN NORTWICK, JJ„ concur.